          Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF
                             TEXAS WACO DIVISION


                                        §
MONARCH NETWORKING                      §     Civil Action No. 6:20-cv-381
SOLUTIONS LLC                           §
                                        §
            Plaintiff,                  §     Jury Trial Requested
                                        §
     v.                                 §
                                        §
CISCO SYSTEMS, INC.;                    §
MERAKI LLC; DUO SECURITY, INC.          §
                                        §
            Defendants.                 §
                                        §
                                        §



                  COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 2 of 22




TO THE HONORABLE JUDGE OF SAID COURT:

   Plaintiff, Monarch Networking Solutions LLC (“Monarch”), for its Complaint against

Defendants Cisco Systems, Inc. (“Cisco Systems”), Meraki LLC (“Meraki”), and Duo Security,

Inc. (“Duo”) (Cisco Systems, Meraki, and Duo are collectively referred to as “Cisco” herein),

requests a trial by jury and alleges as follows upon actual knowledge with respect to itself and its

own acts and upon information and belief as to all other matters:

                                   NATURE OF THE ACTION

   1. This is an action for patent infringement. Monarch alleges that Cisco and certain of its

subsidiaries infringe U.S. Patent No. 7,756,507 (“the ʼ507 Patent” or the “Asserted Patent”), a

copy of which is attached hereto as Exhibit A. Monarch also alleges that Cisco Systems’

subsidiaries, Meraki and Duo, each individually infringe the ʼ507 Patent.

   2. Monarch alleges that Cisco Systems directly and indirectly infringes the Asserted Patent

by making, using, offering for sale, selling and/or importing the Cisco Accused Products described

below. Monarch further alleges that Cisco Systems induces and contributes to the infringement of

others through the marketing and use of the Cisco Accused Products. Monarch seeks damages and

other relief for Cisco System’s infringement of the Asserted Patent.

   3. Monarch alleges that Meraki directly and indirectly infringes the ’507 Patent by making,

using, offering for sale, selling and/or importing the products implementing the Meraki Cloud

Hosted Authentication described below. Monarch further alleges that Meraki induces and

contributes to the infringement of others through the marketing and use of the products

implementing the Meraki Cloud Hosted Authentication. Monarch seeks damages and other relief

for Meraki’s infringement of the Asserted Patent.

   4. Monarch alleges that Duo directly and indirectly infringes the ’507 Patent by making,

using, offering for sale, selling and/or importing the products implementing Duo Security

described below. Monarch further alleges that Duo induces and contributes to the infringement of

others through the use of the products implementing Duo Security. Monarch seeks damages and

other relief for Duo’s infringement of the Asserted Patent.


                                                    2
                Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 3 of 22




                                             THE PARTIES

      5. Monarch is a limited liability company organized under the laws of California with its

principal place of business at 4 Park Plaza, Suite 550, Irvine, CA 92614.

      6. Monarch is the assignee and owner of the ’507 Patent through assignment as follows:

6/13/2019 assignment from Siemens Aktiengesellschaft to Acacia Research Group LLC; and

11/18/2019 assignment from Acacia Research Group LLC to Monarch Networking Solutions

LLC.

      7. On information and belief, Defendant Cisco Systems is a corporation organized under the

laws of California with its principal place of business at 170 W. Tasman Dr., San Jose, CA 95134.

Cisco Systems is registered to do business in the state of Texas. Cisco Systems has appointed the

Prentice-Hall Corporation System, Inc., 211 E. 7th St., Suite 620, Austin, TX 78701 as its agent

for service of process.

      8. On information and belief, Cisco Systems maintains regular and established places of

business and does business in Texas and in the Western District of Texas, inter alia, at its campuses

at 12515-3 Research Park Loop, Austin, TX 78759, and at 18615 Tuscany Stone, San Antonio,

TX 78258.

      9. By registering to conduct business in Texas and by having facilities where it regularly

conducts business in this District, Cisco Systems has a permanent and continuous presence in

Texas and a regular and established place of business in the Western District of Texas.

      10. On information and belief, Defendant Meraki is a limited liability company organized

under the laws of Delaware with its principal place of business at 500 Terry A Francois Blvd., San

Francisco, CA 94158. Meraki is registered to do business in the state of Texas. Defendant Meraki

was acquired by and is a subsidiary of Cisco Systems.

      11. On information and belief, Meraki maintains regular and established places of business and

does business in Texas and in the Western District of Texas, inter alia, at Cisco’s campus at 12515-

3 Research Park Loop, Austin, TX 78759. As of April 7, 2020, Meraki has four job openings for

its    Austin    location,   including   positions   related   to   Engineering   and   Sales.   See


                                                     3
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 4 of 22




https://jobs.cisco.com/jobs/SearchJobs/meraki?3_143_3=%5B%2212229489%22%5D&3_143_

3_format=6021 (last visited 4/7/2020).

   12. By registering to conduct business in Texas and by having facilities where it regularly

conducts business in this District, Meraki has a permanent and continuous presence in Texas and

a regular and established place of business in the Western District of Texas.

   13. On information and belief, Defendant Duo is a corporation organized under the laws of

Delaware with its principal place of business at 123 N. Ashley St. #100, Ann Arbor, Michigan

48104. Duo is registered to do business in the state of Texas. Duo has appointed C T Corporation

System, 1999 Bryan St. Suite 900, Dallas, TX 75201 as its agent for service of process. Defendant

Duo was acquired by and is a subsidiary of Cisco Systems.

   14. On information and belief, Duo maintains regular and established places of business and

does business in Texas and in the Western District of Texas, inter alia, at offices at 804 Congress

Ave. Suite 500, Austin, TX 78701. As of April 7, 2020, Duo has 27 job openings for its Austin

location, including positions related to Business Development, Customer Experience, Software

Engineering,            Marketing/Communications,                and            Sales.           See
https://jobs.cisco.com/jobs/SearchJobs/Duo%20Security?3_143_3=%5B%2212229489%22%5D

&3_143_3_format=6021 (last visited 4/7/2020).

   15. By registering to conduct business in Texas and by having facilities where it regularly

conducts business in this District, Duo has a permanent and continuous presence in Texas and a

regular and established place of business in the Western District of Texas.

                                           JURISDICTION

   16. This is an action arising under the patent laws of the United States, 35 U.S.C. §§ 1, et seq.

Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

   17. This Court has personal jurisdiction over Cisco Systems due, inter alia, to its continuous

presence in, and systematic contact with, this judicial district and its registration in Texas and

domicile in this judicial district. Cisco Systems is subject to this Court’s jurisdiction pursuant to

due process and/or the Texas Long Arm Statute due at least to its substantial business in this State


                                                   4
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 5 of 22




and judicial district, including at least part of its past infringing activities, regularly doing or

soliciting business at its Austin and San Antonio facilities, and engaging in persistent conduct

and/or deriving substantial revenue from goods and services provided to customers in the State of

Texas, including in the Western District of Texas. Cisco Systems directly and/or through

subsidiaries or intermediaries (including distributors, retailers, and others), has committed and

continues to commit acts of infringement in this judicial district by, among other things, making,

using, importing, offering for sale, and/or selling products and/or services that infringe the

Asserted Patents.

    18. This Court has personal jurisdiction over Meraki due, inter alia, to its continuous presence

in, and systematic contact with, this judicial district and its registration in Texas and domicile in

this judicial district. Meraki is subject to this Court’s jurisdiction pursuant to due process and/or

the Texas Long Arm Statute due at least to its substantial business in this State and judicial district,

including at least part of its past infringing activities, regularly doing or soliciting business at its

Cisco’s Austin facility, and engaging in persistent conduct and/or deriving substantial revenue

from goods and services provided to customers in the State of Texas, including in the Western

District of Texas. Meraki directly and/or through subsidiaries or intermediaries (including

distributors, retailers, and others), has committed and continues to commit acts of infringement in
this judicial district by, among other things, making, using, importing, offering for sale, and/or

selling products and/or services that infringe the Asserted Patents.

    19. This Court has personal jurisdiction over Duo due, inter alia, to its continuous presence in,

and systematic contact with, this judicial district and its registration in Texas and domicile in this

judicial district. Duo is subject to this Court’s jurisdiction pursuant to due process and/or the Texas

Long Arm Statute due at least to its substantial business in this State and judicial district, including

at least part of its past infringing activities, regularly doing or soliciting business at its Austin

facility, and engaging in persistent conduct and/or deriving substantial revenue from goods and

services provided to customers in the State of Texas, including in the Western District of Texas.

Duo directly and/or through subsidiaries or intermediaries (including distributors, retailers, and


                                                     5
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 6 of 22




others), has committed and continues to commit acts of infringement in this judicial district by,

among other things, making, using, importing, offering for sale, and/or selling products and/or

services that infringe the Asserted Patents.

                                                  VENUE

    20. Venue is proper in this judicial district pursuant to 28 U.S.C. §§1391(b), (c), (d) and

1400(b) because Cisco Systems has a permanent and continuous presence in, has committed acts

of infringement in, and maintains regular and established places of business in this district. Upon

information and belief, Cisco Systems has committed acts of direct and indirect infringement in

this judicial district, including using and purposefully transacting business involving the Cisco

Accused Products in this judicial district such as by sales to one or more customers in the State of

Texas, including in the Western District of Texas, and maintaining regular and established places

of business in this judicial district, as set forth above.

    21. Venue is proper in this judicial district pursuant to 28 U.S.C. §§1391(b), (c), (d) and

1400(b) because Meraki has a permanent and continuous presence in, has committed acts of

infringement in, and maintains regular and established places of business in this district. Upon

information and belief, Meraki has committed acts of direct and indirect infringement in this

judicial district, including using and purposefully transacting business involving the Cisco

Accused Products in this judicial district such as by sales to one or more customers in the State of

Texas, including in the Western District of Texas, and maintaining regular and established places

of business in this judicial district, as set forth above.

    22. Venue is proper in this judicial district pursuant to 28 U.S.C. §§1391(b), (c), (d) and

1400(b) because Duo has a permanent and continuous presence in, has committed acts of

infringement in, and maintains regular and established places of business in this district. Upon

information and belief, Duo has committed acts of direct and indirect infringement in this judicial

district, including using and purposefully transacting business involving the Cisco Accused

Products in this judicial district such as by sales to one or more customers in the State of Texas,




                                                      6
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 7 of 22




including in the Western District of Texas, and maintaining regular and established places of

business in this judicial district, as set forth above.

                                      FACTUAL ALLEGATIONS

                                              The ’507 Patent

    23. The ’507 patent was invented by Siemens in Germany, which was a leader and pioneer in

the areas of networking specific to this patent.

    24. The ’507 Patent, entitled “Method and Device for Authenticated Access of a Station to

Local Data Networks in Particular Radio Data Networks,” was duly and lawfully issued on July

13, 2010. Monarch is the owner of all right, title, and interest in the ’507 Patent. The ’507 Patent

was filed on October 24, 2002 as Application No. 10/493,489 and claims priority to International

Application No. PCT/EP02/11910, which was published in the German language on May 1, 2003,

which claims the benefit of German Application No. 101 52 572.9 and European Application No.

011 25257.4, both filed on October 24, 2001. A true and correct copy of the ’507 Patent is attached

hereto as Exhibit A.

    25. The ’507 Patent is directed to a system and method for controlling and authenticating

access to a local data network, such as a wireless local area network (WLAN). These wireless local

area networks typically include one or more access points through which registered wireless

computer devices connect to the network. A disadvantage of these types of local area networks is

that they lack an authentication facility to control access to the network for computer devices that

are not already registered in the system. The ’507 Patent provides a significant technological and

security enhancement by providing authenticated access to a local area network (LAN) for

computers and other devices that have a wireless interface to the LAN but which require

authentication to connect or to continue to connect to the LAN. Rather than using the LAN itself

as the medium for performing the authentication, the ’507 Patent makes use of a separate secure

communication network, such as a mobile communications network that already includes

sophisticated authentication facilities, as the network through which authentication occurs. Thus,

to determine the authenticity of a computer device attempting to connect to a LAN, characteristic


                                                      7
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 8 of 22




information is transmitted over a secure path to a device such as a mobile phone that is external to

the LAN, which may for example take the form of an SMS message or passcode that is delivered

to the mobile phone. The characteristic information received on the mobile phone then is

transferred or otherwise used to authenticate the computer device attempting to access the LAN.

To implement the method disclosed by the ’507 Patent, the LAN may be associated with an access

control unit that generates an identifier and transmits it via the secure communication network to

another subscriber device, which then operates to authenticate the computer device seeking to

connect to the LAN’s access point, without requiring any other modification to the secure

communications network. By combining together the functionality of the two disparate networks

– the LAN and the mobile communication network – the ’507 Patent provides a simple but elegant

mechanism for authenticating computer devices attempting to connect to a LAN.
                              Cisco’s Use of the Patented Technology

   26. Cisco’s Meraki Cloud Hosted Authentication supports an authentication method for

wireless network clients to access resources or services connected to the data network through

Meraki MR series WLAN access points. The Meraki authentication method implements one or

more claims of the ’507 Patent. Thus, Cisco’s making, using, and selling of devices that implement

and support its Meraki Cloud Hosted Authentication infringe one or more claims of the ’507

Patent.

   27. Cisco Systems acquired the Meraki Cloud Hosted Authentication solution when it acquired

Meraki, Inc. at the end of 2012. On information and belief, the Meraki Cloud Hosted

Authentication solution is developed and supported by Cisco Systems’ subsidiary, Defendant

Meraki. The Meraki Cloud hosted Authentication solution is marketed and sold by Cisco Systems.

   28. Cisco’s Duo Security supports an authentication method for wireless network clients to

access resources or services connected to the data network through a protected VPN or web

application. The Duo Security authentication methods implement one or more claims of the ’507

Patent. Thus, Cisco’s making, using, and selling of software applications that implement and

support its Duo Security infringe one or more claims of the ’507 Patent.


                                                   8
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 9 of 22




   29. Cisco Systems acquired the Duo Security solution when it acquired Duo Security, a

privately-held company, in 2018. On information and belief, the Duo Security solution is

developed and supported by Cisco Systems’ subsidiary, Defendant Duo. The Duo Security

solution is marketed and sold by Cisco Systems, and in fact, is affirmatively marketed by Cisco

Systems      as    part     of     its    Cybersecuirty      platform      of     products.     See

https://www.cisco.com/c/en/us/products/security/index.html#~why-cisco;

https://www.cisco.com/c/en/us/products/security/adaptive-multi-factor-authentication.html.

   30. Instrumentalities that include or use Cisco’s Meraki Cloud Hosted Authentication and/or

Cisco’s Duo Security are collectively referred to as the “Cisco Accused Products.”
                                          FIRST COUNT

                            (Infringement of U.S. Patent No. 7,756,507)

   31. Monarch incorporates by reference the allegations set forth in Paragraphs 1-30 of this

Complaint as though fully set forth herein.

   32. Cisco makes, uses, sells, and/or offers to sell in the United States, and/or imports into the

United States products that directly infringe the ’507 Patent, including the above identified Cisco

Accused Products that incorporate or use Meraki Cloud Hosted Authentication and/or Duo

Security. The Cisco Accused Products infringe at least claim 1 of the ’507 Patent.

   33. Certain Cisco Accused Products implement Meraki Cloud Hosted Authentication, which

supports an authentication method for wireless network clients to access the resources or services

connected to the data network through WLAN access points, including at least the Meraki MR

series WLAN access points and Meraki MX series products.




                                                  9
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 10 of 22




https://documentation.meraki.com/MR (last visited 1/14/2020).

   34. Using the Splash page sign-on, users transmit identification information to the Meraki

access point.




https://meraki.cisco.com/blog/tag/guest-wireless/ (last visited 1/14/2020). The identification

information transmitted to the Meraki AP is a mobile phone number.

   35. The Cisco Accused Products then provide and transmit a password via an interface to an

authenticated device of a system or network external to the access point, having an authenticating

function. A login or verification code is sent to the mobile phone provided as the identification


                                                 10
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 11 of 22




information. The mobile phone acts as an authenticated device external to the Meraki AP providing

the authenticating function. https://meraki.cisco.com/blog/tag/guest-wireless/ (last visited

1/14/2020) (“Meraki’s system then sends a verification code via text message to the mobile

number, and the user enters the code into the splash page to get access to the network.”).

   36. Additionally, the identification information is directly assigned to the device authenticated

in the external system or network and access to data of the authenticated device is available at a

location of the station or of the access point. The identification information is the mobile phone

number to which the verification code is sent. The mobile phone’s data is accessible at a location

of the client, where the client enters the received code into the splash page.




https://meraki.cisco.com/blog/tag/guest-wireless/ (last visited 1/14/2020).

   37. Once the client enters the verification code into the splash page, the code is then transmitted

to the Meraki AP. On receipt, the Meraki AP compares the verification code received to the code

sent to the mobile phone to determine whether the client is granted access to the network. If the




                                                   11
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 12 of 22




codes match, the client is granted access to at least some services and functions at the access-point

end or at the network end.




https://documentation.meraki.com/MR/MR_Splash_Page/Splash_Page_Details_for_Meraki_MR

(last visited 1/14/2020).
   38. Certain Cisco Accused Products implement Duo Security, which supports an

authentication method service for controlling the access of client devices (stations) to a data

network, such as Virtual Private Networks (VPN’s) and other cloud or Internet based services.




https://searchsecurity.techtarget.com/definition/Duo-Security (last visited 4/7/2020).




https://duo.com/resources/videos/protect-your-network-with-two-factor-authentication            (last

visited 4/7/2020).




                                                   12
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 13 of 22




https://guide.duo.com/enrollment (last visited 4/7/2020).




https://guide.duo.com/ (last visited 4/7/2020).




https://guide.duo.com/ (last visited 4/7/2020).




                                                  13
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 14 of 22




https://wordpress.org/plugins/duo-wordpress/ (last visited 4/7/2020).




https://duo.com/blog/two-factor-authentication-the-basics (last visited 4/7/2020).




https://www.cisco.com/c/en/us/products/security/zero-trust.html#~solutions           (last   visited

4/7/2020).

   39. Duo Security connects to the network and transmit identification information in the form

of a user name and password to the network server.




                                                  14
               Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 15 of 22




https://duo.com/product/multi-factor-authentication-mfa/two-factor-authentication-2fa             (last

visited 4/7/2020).




Id.

       40. Also, when enrolling a mobile phone or tablet as a second factor authentication device for

access to a data network, the user enters the phone number of the mobile phone or tablet to identify

that     device   and    the   device   is   associated   with   that   user’s   Duo   account.   See
https://guide.duo.com/enrollment. Enrolled devices are associated with specific Duo user

accounts. See https://duo.com/docs/administration-devices.

       41. Duo Security can be configured so that an authorization code is sent via a mobile network

to an authenticated mobile phone or tablet. The mobile phone acts as an authenticated external

device to the network providing the authenticating function.




                                                     15
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 16 of 22




https://wordpress.org/plugins/duo-wordpress/ (last visited 4/7/2020).
   42. According to one implementation, a barcode may be sent to a mobile phone that is used to

activate the Duo Mobile app on the mobile phone. The mobile phone is external to the data network

being accessed.




https://guide.duo.com/enrollment (last visited 4/7/2020).




                                                 16
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 17 of 22




    43. As another alternative, the Duo Mobile app may be activated by receiving an activation

link via an SMS message that is either clicked to activate or the link is pasted into the Duo Mobile

app to activate it.




https://help.duo.com/s/article/3664?language=en_US (last visited 4/7/2020).
    44. The username and password are associated with a user’s phone that is external to the

network, and the data sent to the phone is used to authenticate the user’s computer seeking to

access the network.




https://wordpress.org/plugins/duo-wordpress/ (last visited 4/7/2020).

    45. When enrolling a mobile phone or tablet as a second factor authentication device for access

to a data network, the user enters the phone number of the mobile phone or tablet itself to identify

that mobile device.




                                                  17
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 18 of 22




https://guide.duo.com/enrollment#enter-your-phone-number (last visited 4/7/2020).

   46. 2FA devices (e.g., mobile phones, tablets) are associated with a Duo user account.




https://duo.com/docs/administration-devices (last visited 4/7/2020).




                                                 18
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 19 of 22




     47. The password sent to the mobile phone is used to authenticate the computer device seeking

to access the network. See https://wordpress.org/plugins/duo-wordpress/




https://duo.com/product/multi-factor-authentication-mfa/two-factor-authentication-2fa        (last

visited 4/7/2020).

     48. Duo Security generates an encoded key that is transferred to the authenticated device and

back from that authenticated device to the station. Such keys are based on iKeys, sKeys, and/or

aKeys. See https://help.duo.com/s/article/3664?language=en_US. Use of these keys are illustrated

by     SignRequest()      and    VerifyResponse()      functions    provided     for    DuoWeb.

https://github.com/duosecurity (DuoWeb.cs).

     49. The verification code sent to the mobile phone and the verification code received by the

authentication server are compared to grant the client access to the network. See




                                                  19
            Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 20 of 22




https://duo.com/product/multi-factor-authentication-mfa/two-factor-authentication-2fa            (last

visited 4/7/2020)

   50. By making, using, offering for sale, and/or selling products in the United States, and/or

importing products into the United States, including but not limited to the Cisco Accused Products,

Cisco has injured Monarch and is liable to Monarch for directly infringing one or more claims of

the ’507 Patent, including without limitation claim 1 pursuant to 35 U.S.C. § 271(a).

   51. Cisco also indirectly infringes the ’507 Patent under 35 U.S.C. § 271(b) & (c).

   52. Cisco knowingly encourages and intends to induce infringement of the ’507 Patent by

making, using, offering for sale, and/or selling products in the United States, and/or importing

them into the United States, including but not limited to the Cisco Accused Products, with

knowledge and specific intention that such products will be used by its customers. For example,

Cisco instructs its customers on how to use and implement the technology claimed in the ’507

patent. See, e.g., Meraki and Duo Websites cited supra.

   53. Cisco also contributes to the infringement of the ’507 Patent. Cisco makes, uses, sells,

and/or offers to sell products in the United States, and/or imports them into the United States,

including but not limited to the Cisco Accused Products, knowing that those products constitute a

material part of the claimed invention, that they are especially made or adapted for use in infringing

the ’507 Patent, and that they are not staple articles or commodities of commerce capable of

substantial non-infringing use.

   54. As a result of Cisco’s infringement of the ’507 Patent, Monarch has suffered monetary

damages, and seeks recovery in an amount adequate to compensate for Cisco’s infringement, but

in no event less than a reasonable royalty with interest and costs.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for judgment and seeks relief against Cisco as follows:

   (a) For judgment that U.S. Patent No. 7,756,507 has been and continues to be infringed by

Cisco;




                                                   20
             Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 21 of 22




    (b) For an accounting of all damages sustained by Plaintiff as the result of Cisco’s acts of

infringement;

    (c) For finding that Cisco’s infringement is willful and enhancing damages pursuant to 35

U.S.C. § 284;

    (d) For a mandatory future royalty payable on each and every future sale by Cisco of a product

that is found to infringe one or more of the Asserted Patents and on all future products which are

not colorably different from products found to infringe;

    (e) For an award of attorneys’ fees pursuant to 35 U.S.C. § 285 or otherwise permitted by law;

    (f) For all costs of suit; and

    (g) For such other and further relief as the Court may deem just and proper.
                                     DEMAND FOR JURY TRIAL

    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury of this action.




Dated: May 13, 2020                    Respectfully Submitted,
                                             /s/ Max L. Tribble

                                              Max L. Tribble Jr.
                                              Texas Bar No. 20213950
                                              mtribble@susmangodfrey.com
                                              Joseph S. Grinstein
                                              Texas Bar No. 24002188
                                              jgrinstein@susmangodfrey.com
                                              SUSMAN GODFREY L.L.P.
                                              1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
                                              Telephone: (713) 651-9366
                                              Facsimile: (713) 654-6666

                                              Steven M. Shepard
                                              New York Bar No. 5291232
                                              sshepard@susmangodfrey.com
                                              SUSMAN GODFREY L.L.P.
                                              1301 Avenue of the Americas 32nd Floor
                                              New York, NY 10019
                                              Telephone: (212) 336-8330


                                                  21
Case 6:20-cv-00381 Document 1 Filed 05/14/20 Page 22 of 22



                          Facsimile: (212) 336-8340

                          Michael F. Heim
                          Texas Bar No. 09380923
                          mheim@hpcllp.com
                          R. Allan Bullwinkel
                          Texas Bar No. 24064327
                          abullwinkel@hpcllp.com
                          Alden G. Harris
                          Texas Bar No. 24083138
                          aharris@hpcllp.com
                          HEIM, PAYNE & CHORUSH, LLP
                          1111 Bagby St. Ste. 2100
                          Houston, Texas 77002
                          Telephone: (713) 221-2000
                          Facsimile: (713) 221-2021

                          T. John Ward, Jr.
                          Texas Bar No. 00794818
                          E-mail: jw@wsfirm.com
                          Claire Abernathy Henry
                          Texas Bar No. 24053063
                          E-mail: Claire@wsfirm.com
                          WARD, SMITH & HILL, PLLC
                          1507 Bill Owens Pkwy.
                          Longview, Texas 75604
                          Telephone: (903) 757-6400
                          Facsimile: (903) 757-2323

                          S. Calvin Capshaw, III
                          Texas Bar No. 03783900
                          Capshaw DeRieux LLP
                          114 E. Commerce Avenue
                          Gladewater, TX 75647
                          Phone: (903) 845-5770
                          Email: ccapshaw@capshawlaw.com

                          ATTORNEYS      FOR       MONARCH
                          NETWORKING SOLUTIONS LLC




                              22
